Citation Nr: 0610294	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from May 1961 to 
May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                  


FINDINGS OF FACT

1.  The appellant has a current hearing disability in his 
right ear for VA compensation purposes.   

2.  The appellant's currently diagnosed right ear hearing 
loss is related to his period of active military service.   


CONCLUSION OF LAW

Right ear hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the instant case, it is not in dispute that the appellant 
has current right ear hearing loss for VA purposes.  In this 
regard, the Board finds that the audiometric findings 
obtained from the March 2003 and December 2005 VA audiometric 
examinations reflect the required thresholds for a finding of 
hearing impairment in the right ear under 38 C.F.R. § 3.385.  
The appellant maintains that he currently experiences right 
ear hearing loss that is related to his period of military 
service.  The appellant 


specifically contends that his right ear hearing loss is 
related to his in-service right ear acoustic trauma which 
occurred when he fired a rifle next to his right ear and 
perforated his right tympanic membrane.  According to the 
appellant, after his in-service right ear acoustic trauma, he 
noticed a decrease in his right ear hearing.  The appellant 
maintains that following his separation from the military, he 
continued to experience right ear hearing loss.  The 
appellant is competent to describe the symptoms that he 
experienced both during and after service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

The appellant's service medical records include a Transfer 
Summary, dated in November 1961, which reflects that at that 
time, it was noted that the appellant had been referred to 
the Irwin United States (U.S.) Army Hospital for evaluation 
of a complaint of hearing loss, originating in July 1961, 
after a rifle was fired next to the appellant's right ear.  
It was indicated that the appellant was diagnosed with a 
pinpoint anterior perforation in the right tympanic membrane, 
and that he was subsequently followed at short intervals in 
the Ear, Nose, and Throat Clinic for complaints of earaches, 
tinnitus, and a steadily increasing hearing loss.  No 
perforation or other tympanic membrane abnormalities were 
noted after the first visit.  Repeated audiograms showed an 
increasing hearing loss, but were inconsistent with each 
other and with the appellant's clinical hearing.  After three 
months of evaluation with no indication of improvement, the 
complaint still persisted, although it was noted that the 
appellant's clinical ability to hear was normal.  Thus, the 
appellant was transferred to the Irwin U.S. Army Hospital 
where he underwent an evaluation.  Upon physical examination, 
the appellant's ears, nose, and throat were all reported as 
essentially normal.  The eustachian tubes were open.  It was 
noted that an audiogram, dated in November 1961, was not 
comparable with the previous audiometric evaluation, and that 
they were not closely related to each other.  The impression 
was of deafness (hypacusia), perceptive type, degree 
undetermined, due to large non-organic component.  It was 
noted that the appellant was admitted for transfer to an 
audiological screening center. 

In December 1961, the appellant was transferred to the 
Fitzsimons General Hospital from Fort Riley, Kansas, with a 
diagnosis of perceptive hearing loss, bilateral.  It 


was indicated that in July 1961, after loud noise exposure of 
the right ear, the appellant noticed immediate tinnitus on 
the right, with decreased hearing in that ear.  The appellant 
stated that he also had pain and bloody otorrhea at that 
time.  According to the appellant, his tinnitus had stopped, 
and he felt that his hearing was improving.  The physical 
examination showed that the appellant's tympanic membranes 
were intact, but three consecutive audiograms showed a marked 
perceptive loss, bilaterally.  The diagnosis was deafness, 
perceptive type, bilateral, cause undetermined.  It was 
recommended that the appellant be transferred to the 
Audiology and Speech Center at the Walter Reed General 
Hospital, for evaluation of and rehabilitation for hearing 
loss.

In January 1962, the appellant was admitted to the Walter 
Reed General Hospital as a transfer from the Fitzsimons 
General Hospital.  The appellant's chief complaint upon 
admission was of hearing loss since August 1961.  It was 
noted that in July 1961, the appellant had an M-1 rifle blast 
to his right ear and subsequently developed tinnitus.  Upon 
admission, examination of the appellant's ears, as well as 
his complete physical examination, was unremarkable except 
for a deviated septum.  While the appellant was hospitalized, 
he underwent an otologic evaluation which revealed normal 
hearing in both ears.  During his hospitalization, a 
submucous resection was performed.  Upon the appellant's 
discharge from the hospital in February 1962, it was noted 
that in regard to the appellant's examination for hypacusis, 
no disease was found.  It was also indicated that previous 
tests that revealed hearing loss were on a non-organic basis, 
which may have been psychogenic or volitional.

According to the appellant's service medical records, in May 
1964, the appellant underwent a separation examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had ear, nose, or 
throat trouble, the appellant responded "yes."  The 
appellant noted that he had severe headaches caused from a 
rifle blast in his right ear.  The examiner stated that the 
appellant had been transferred to the Fitzsimons General 
Hospital in January 1962 for evaluation of hearing loss.  
According to the examiner, the appellant was erroneously 
given an H-4 profile at that installation before being 
referred to the Walter Reed General 


Hospital for complete work-up.  The examiner indicated that 
the following diagnosis was made at the Walter Reed General 
Hospital, "[e]xamination for hypacusis.  No disease found.  
Previous tests [] revealed hearing loss were on a nonorganic 
basis."  The examiner also reported that the appellant was 
subsequently cleared with an H-1 profile.  At the time of the 
appellant's separation examination, audiometric testing 
showed puretone thresholds (converted from American Standards 
Association (ASA) to International Standards Organization 
(ISO)) of 25, 20, 15, and 40 decibels in the right ear at 
500, 1,000, 2,000, and 4,000 Hertz.  (ASA values have been 
converted to ISO standards to facilitate data comparison.)  
In addition, the appellant's ears were clinically evaluated 
as normal, and his hearing was 15/15 bilaterally, on 
whispered and spoken voice testing.

In light of the above, the Board observes that the 
appellant's service medical records verify that the appellant 
experienced a pinpoint anterior perforation in the right 
tympanic membrane after he fired a rifle next to his right 
ear.  In addition, although the records show that after the 
appellant's right ear acoustic trauma, tests initially 
revealed hearing loss but were subsequently determined to be 
on a non-organic basis.  Nevertheless, upon the appellant's 
May 1964 separation examination, the appellant's auditory 
threshold for his right ear at 4,000 Hertz was 40 decibels.  
Thus, at the time of the appellant's separation examination, 
he had right ear hearing loss that is considered a disability 
for VA purposes.  See 38 C.F.R. § 3.385.          

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board recognizes that the examiners from the 
appellant's March 2003 and December 2005 VA examinations both 
opined that since an audiological evaluation performed upon 
the appellant's separation examination from service revealed 
normal hearing, it was not likely that the appellant's 
current hearing loss was related to his period of active 
military service.  However, as stated above, at the 


time of the appellant's separation examination, the appellant 
did not have normal right ear hearing; instead, he actually 
had right ear hearing loss that is considered a disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Thus, in regard to 
the opinions of the VA examiners that the appellant's current 
right ear hearing loss was not related to his period of 
active military service because an audiological evaluation 
performed upon the appellant's separation examination 
revealed normal hearing, given that their opinions were not 
based on a fully factual foundation and do not appear to be 
based on a review of the entire available medical evidence, 
the Board finds that such opinions lack credibility, and are 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 
460- 61 (1993) (finding that an opinion based on an 
inaccurate factual premise has no probative value).    

Under 38 C.F.R. § 3.303(b), no medical opinion is needed to 
connect the right ear hearing loss diagnosed after the 
appellant's separation from service with disease or injury 
incurred during service.  The service medical records show 
that at the time of the appellant's May 1964 separation 
examination, the appellant had right ear hearing loss.  See 
38 C.F.R. § 3.385.  Subsequent manifestations are attributed 
to service unless due to intercurrent injury, which there is 
no evidence of here.  The veteran has asserted that he has 
had right ear hearing loss since the acoustic trauma to his 
right ear in service, thus providing continuity of related 
symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
495-98.  

The evidence is, at the very least, in equipoise regarding 
the appellant's claim since it indicates that he had right 
ear hearing loss at the time of his May 1964 separation 
examination, and he continues to have this disability.  In 
such a case, the benefit of the doubt has to be considered, 
as there is an approximate balance of positive and negative 
evidence regarding the merits of this issue.  See Gilbert, 1 
Vet. App. at 55.  With reasonable doubt resolved in the 
appellant's favor, entitlement to service connection for 
right ear hearing loss is warranted.     




ORDER

Entitlement to service connection for right ear hearing loss 
is granted.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


